            Case 1:21-cv-03077-TOR         ECF No. 1-3       filed 06/08/21   PageID.32 Page 1 of 4




 2

 3
                                                     APR 23 2021
                                                  Tracey Slagle
 4                                            YAKIMA COUNTY CLERK

 5

 6

 7                   IN THE SUPERIOR COURT OF THE STATE OF WASHINGTON
                              IN AND FOR THE COUNTY OF YAKIMA
 8

 9   MILES ERICK HAYES,and individual,
                                                            NO    2120073439
10            Plaintiff,

11   vs.                                                          COMPLAINT FOR DAMAGES

12   WALMART INC,a foreign profit corporation,

13            Defendant.
14

15         THE PLAINTIFF ALLEGES, by and through the attorneys ofrecord, The Law Offices of

16         Church & Page, PLLC, as follows:

17                                                PARTIES

18                                                     1.
19             Plaintiff is a resident of Yakima County, Washington.
20
                                                      2.
21
               Defendant Walmart is a foreign profit corporation with its principal place of business in
22
     Benton County, Arkansas, and transacting business within Yakima County, Washington.
23
                                      JURISDICTION AND VENUE
24
                                                      3.
25


     COMPLAINT FOR DAMAGES - I                                           Church & Page
                                                                       6 S 2"d St. Suite 804
         Case 1:21-cv-03077-TOR           ECF No. 1-3      filed 06/08/21     PageID.33 Page 2 of 4




             This Court has jurisdiction pursuant to Article 4 of the Washington State Constitution

     and RCW 2.08.010.

 3                                                    4.
 4
             Venue is proper pursuant to RCW 4.12.020(3) because this is an action for the recovery
 5
     of damages for injuries case within Yakima County, Washington
 6
                                     BACKGROUND AND FACTS
 7
                                                      5.
 8
             On or about 2/15/2019, the Defendant Walmart maintained a distribution facility located
 9
     in or around the City of Grandview and in Yakima County, Washington.
10

11                                                    6.

12          Plaintiff was in the parking area of that location, where semi-trailers are placed.

13                                                    7.
14           On the date in question, water and other fluids were on the parking surface and had
15
     frozen, making the surface icy and slippery.
16
                                                     8.
17
            Walmart and its agents had not cleared the icy and slippery condition Or put down any
18
     traction aiding material.
19
                                                     9.
20
            Walmart and its agents did not provide warnings about the icy and slippery conditions.
21

22                                                  10.

23          The Plaintiff, after exiting his vehicle, slipped and fell on the icy and slippery surface.

24                               CAUSE OF ACTION — NEGLIGENCE

25                                                  11.


     COMPLAINT FOR DAMAGES -2                                            Church & Page
                                                                       6 S rd St. Suite 804
              Case 1:21-cv-03077-TOR        ECF No. 1-3      filed 06/08/21    PageID.34 Page 3 of 4




   1            Defendant owed the Plaintiff a duty of care in ensuring its premises was safe and free

  2    from hazards.
  3                                                   12.
  4
                Defendant breached this duty and was negligent by failing to reinoVe the icy slippery
  5
       condition.
  6
                                                      13.
  7
                Defendant breached this duty and was negligent by failing to put down traction aiding
  8
       material.
  9
                                                      14.
 10

 11             Defendant breached this duty and Was negligent by failing to warn the Plaintiff ofthe

 12    hazardous conditions.

 13                                                   15.

 14             Defendant knew or should have known about the dangerous conditions on its property.
 15                                                   16.
 16       •
                Defendant acted Unreasonably and created a foreseeable risk to the Plaintiff.
 17
                                                  DAMAGES
 18
                                                      17.
 19
                As a direct and proximate result ofthe Defendant's negligence, Plaintiff suffered
 20
       personal injuries, the extent of which are not now entirely known, but will be proven at trial.
• 21

 22                                                   18.

 23             As a direct and proximate result of Defendant's negligence, Plaintiff incurred economic

 24    losses, including but not limited to reasonable and necessary medical expenses, lost wages, and

 25    loss ofeconomic opportunities.


       COMPLAINT FOR DAMAGES -3                                           Church & PA0
                                                                    •   6 S rd St. Suite 804
         Case 1:21-cv-03077-TOR          ECF No. 1-3        filed 06/08/21   PageID.35 Page 4 of 4




 1                                                    19.

 2          As a direct and proximate result of Defendant's negligence, Plaintiff suffered non-
 3   economic losses, including, but not limited to pain, suffering, inconvenience, mental anguish,
 4
     disability, disfigurement, and emotional distress.
 5
                                                   20.
 6
            As a direct and proximate result of the Defendant's negligence, Plaintiff may suffer
 7
     future economic and non-economic losses.
 8
                                                   21.
 9

10          As a direct and proximate result ofthe Defendant's negligence, Plaintiff incurred other

11   damages which will be proven at trial.

12                                      PRAYER FOR RELIEF

13          Plaintiff prays for a judgment against the Defendant as follows:

14         1)For economic and non-economic damages which shall be proven at trial.
15
           2)For statutory attorney's fees and costs; and
16
           3)For all other relief the Court deems just and equitable.
17

18
           DATED this           day of April, 2021.
19
                                                       CHURCH & PAGE,PLLC
20

21

22
                                                       KEVIN B. PA           SBA #49585
23                                                     DAVID M.C1JURCH WSBA #36899
                                                       Attorneys for plaintiffs
24

25


     COMPLAINT FOR DAMAGES -4                                           Church & Page
                                                                      6 S 2d St. Suite 804
